DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, 11, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116372 Weber et al (cited by US 2018/0009198). 
Regarding claim 1, Weber teaches a composite pane (paragraph 0001) with at least one electrically switchable functional element, comprising:
- a first pane 1,
- a second pane 4 (paragraph 0023),
- a thermoplastic intermediate layer joining the first pane to the second pane and comprising a first laminating film (second intermediate layer 3) with a thickness of 0.025-1 mm (paragraph 0042) and one second laminating film (first intermediate layer 2) with a thickness of 25-1000 microns (paragraph 0042),
wherein
- the first laminating film 3 is inserted substantially areally between the first pane and the second pane (figure 1B),
- the second laminating film 2 is inserted exclusively in a region of the at least one electrically switchable functional element (paragraph 0042, dimensions of the carrier) and protrude with an overhang x beyond all outer lateral edges of the electrically switchable functional element that are covered by the first laminating film (paragraph 0107 and figure 2C showing carrier edges beyond the switch element where the carrier and the second laminating film are the same size),
- a direct layer sequence in the region of an electrically switchable functional element consists of the first pane 1, the second laminating film 2, the electrically switchable functional element (carrier film 5 together with conductive layer 6), the first laminating film 3, and the second pane 4 (paragraph 0042 and figure 1B), and
- the functional element has a thickness of 55-950 nm (paragraph 0048 teaching dielectric thickness of 10-200 nm, paragraph 0047 teaching silver thickness of 5-50 nm, and paragraph 0089 teaching seven alternating layers of dielectric/Ag/dielectric/Ag/dielectric/Ag/dielectric) and has a share of the total area of the glazing of 2% (paragraph 0087 teaching area of pane as 1.35 m2 and paragraph 0106 teaching area of carrier as 0.03 m2),
wherein the electrically switchable functional element is an SPD, an electrochromic, or an electroluminescent functional element (paragraph 0111), or
a sensor (paragraph 0094) which comprises a carrier film 5 with an electrically conductive coating 6 and at least one capacitive switching region 10 in the electrically conductive coating and is separated from the electrically conductive coating by at least one coating-free separating line 7 (paragraph 0090), 
wherein the at least one second laminating film is the same size as the carrier film (paragraph 0042) that are covered by the first laminating film (figure 1B).
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior
art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent
evidence of criticality, the taught ranges of 25-1000 microns thicknesses reads on the claimed
ranges of at least 0.3 mm and at most 70 microns. 
Weber does not explicitly teach the overhang of the second laminating film over the electrically switchable functional element or over the carrier film being 1-10 mm. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims. Please note that while paragraph 0042 states that the size of the carrier film is the same as that of the first intermediate layer (second laminating film), the disclosure also shows the first intermediate layer being other sizes, including the size of the second intermediate layer and the glass sheets. Therefore, altering the size of the second laminating film is not contrary to the teachings of Weber. 
Regarding claim 2, Weber teaches that a direct layer sequence in a region of the field of vision of the composite pane, which lies outside the at least one electrically switchable functional element or the functional elements and outside the overhang x, consists of the first pane 1, the first laminating film 3, and the second pane 4 (paragraph 0042 and figure 1B, when second laminating film is the size of the carrier film).
Regarding claim 3, Weber teaches that the thermoplastic intermediate layer consists of the first laminating film 3 and in each case one second laminating film 2 per electrically switchable functional element that is inserted into the intermediate layer (paragraph 0042), and the direct layer sequence in the region of the electrically switchable functional elements consists of the first pane 1, the second laminating film 2, the electrically switchable functional element 5 together with 6, the first laminating film 3, and the second pane 4 (figure 1B).
Regarding claim 5, Weber teaches that the first laminating film and the second laminating film are suitable for producing an adhesive bond to one another and to adjacent panes (paragraph 0042).
Regarding claim 7, Weber teaches that the second laminating films have a thickness of 25-1000 microns (paragraph 0042), and the first laminating film has a thickness of 0.025-1 mm (paragraph 0042). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught ranges of 25-1000 microns thicknesses reads on the claimed ranges of 10-70 microns and 0.30-1.5 mm.
Regarding claims 8 and 19, Weber does not explicitly teach the overhang being 1-5 mm. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.
Regarding claim 11, Weber teaches that the capacitive switching region 10 has a contact region 11, a supply line region 12, and a connection region 13 (paragraph 0091); the supply line region electrically connects the contact region to the connection region (figure 1C); and the connection region is electrically connectable to a sensor electronics system (paragraph 0094, via foil 17).
Regarding claim 12, Weber teaches that a surface capacitance between the contact region and the outer surface of the first pane is greater than a surface capacitance between the contact region and the outer surface of the second pane (paragraph 0096).
Regarding claim 16, Weber teaches that the first laminating film and the second laminating film contain polyvinyl butyral (PVB), ethylene vinyl acetate (EVA), or polyurethane (PU) (paragraph 0042).

Claims 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116372 Weber et al (cited by US 2018/0009198) as applied to claim 1 above, and further in view of US 2016/0312523 Miyasaka et al.
Regarding claims 6, 17 and 18, Weber teaches the composite panel but does not teach the plasticizer content of the laminating films. One reading Weber as a whole would appreciate that while Weber teaches example compositions for the interlayer, such as EVA (paragraph 0042), Weber is not particularly concerned with the plasticizer content and the interlayer composition would be within the purview of one of ordinary skill in the art. Miyasaka teaches a laminated glass with a suspended particle device film (abstract) where the interlayer films are made of EVA and are plasticizer free (paragraph 0044). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Weber’s taught interlayer material of EVA (paragraph 0042), and include no plasticizer as taught by Miyasaka (paragraph 0044), because this avoids the plasticizer material interfering with the SPD film (paragraph 0044). 

Response to Arguments
Applicant's arguments filed November 22, 2022, have been fully considered but they are not persuasive.
Applicant argues that the second laminating film is the same size as the carrier film and therefore cannot teach the overhang as claimed. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims. Please note that while paragraph 0042 states that the size of the carrier film is the same as that of the first intermediate layer (second laminating film), the disclosure also shows the first intermediate layer being other sizes, including the size of the second intermediate layer and the glass sheets. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781